Appeal by a legatee objectant in an accounting proceeding from a decree of the Surrogate’s Court, Queens County, which, among other things, allowed $5,000 to the attorney for the executor for legal services, $4,500 of which had been paid. Decree modified on the law and the facts by striking out the provision allowing the claim of Philip Frank, attorney for the executor, for $500, alleged balance due for legal services, by disallowing said claim, and by surcharging the executor with the sum of $2,000, the amount paid to the attorney as fees in excess of $2,500, which last-mentioned amount the court finds to be the fair and reasonable value of the services rendered by said attorney. As thus modified, the decree is unanimously affirmed, with costs to the parties filing briefs, payable out of the estate, and the matter is remitted to the Surrogate’s Court for the entry of a decree accordingly. Present — Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ.